Devin, J.
The admissions of the parties and the findings of the court below establish the fact that in accord with the applicable provisions of the County Finance Act (ch. 81, Public Laws of 1937, and amendments thereto, C. S., 1334), the proposed issue of bonds was duly advertised, and notice to citizens or taxpayers was duly published, giving them opportunity to protest or object, and that no protest or objection by the plaintiff or any other person was made until more than the thirty days’ limitation fixed by the statute, and by defendant’s bond ordinance, and by chapter 129, Public-Local Laws of 1937, for the institution of action or proceeding to question the validity of the bonds, had expired. Hence, under the decision of this Court in Kirby v. Board of Commissioners of Person, 198 N. C., 440, 152 S. E., 165, upholding this limitation in the statute, plaintiff’s complaint was properly dismissed.
In Kirby v. Board of Commissioners of Person, supra, it was said, Brogden, J., speaking for the Court: “The statute in plain and imperative English provides that the validity of a bond ordinance shall not be open to question unless the suit is brought within thirty days after the first publication of notice. This statute is part of the act authorizing the ordinance, and hence all parts of the same statute must be read and construed together. The effect of the time limit is that, after the lapse of thirty days, if no suit has been instituted, the bond ordinance is deemed to be valid for all purposes.”
Further, it appears that, while plaintiff seeks.to controvert the facts recited in defendant’s bond ordinance and in the Act of 1927, that the indebtedness ordered to be funded was incurred for the construction of roads and bridges, his allegation is that there is no public record showing the purpose for which the indebtedness was incurred. It may well be doubted whether this is sufficient to raise the issue that the indebtedness *608was not in fact incurred for that purpose, as definitely declared in the defendant’s bond ordinance.
However, after due notice published in the manner prescribed by the statutes, the plaintiff has failed to object or protest, or to bring his action within the time limited, and may not now be heard to controvert the facts declared by the board of commissioners of Alamance County in the resolution authorizing the funding of this indebtedness, or to question the validity of the bonds.
Judgment affirmed.